DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-7, 9-11, 13-15, 17, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cousins (US 20200398436 A1) in view of Iwama (JPH 05319749 A)

Regarding claim 1, Cousins teaches A mobile robot comprising: ([0029] a robot 102)
a motorized base configured to move the mobile robot within an environment; ([0030] The robot 102 moves using a set of wheels mounted on the bottom surface of the robot.)
a robot body on the motorized base; and (Fig. 8A)
a controller configured to: ([0030] the robot 102 is an autonomous, wheeled, battery-powered electro-mechanical robot under control of a programmed digital computer contained in the robot.)
interact with an elevator system associated with a plurality of elevators to call an elevator to a current floor on which the mobile robot is located; ([0056] robot 102 executes a stored program implementing process 200 shortly after arriving at one or more elevators. [0070] the robot identifies and pushes an elevator call button.)
identify doors of a first elevator of the plurality of elevators opening when the first elevator arrives at the current floor; ([0077] robot 102 may face an elevator and use a camera to detect whether the door is open. If robot 102 has a plurality of cameras, it may track a plurality of elevators.)
responsive to identifying the doors of the first elevator opening, ([0035] the sensors collect data that can be transformed under program control to, for example…detect opening and closing of doors [0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened. )
query a semantic map associated with the environment ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.) the semantic map including information describing a state of each of the plurality of elevators ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.), wherein the semantic map is updated by a central system associated with the environment in real-time, and ([0036] the robot 102 uses the WIFI interface to wirelessly transmit signals to other wired or wireless networked devices to open doors, or call and direct an elevator. [0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map)
cause a mechanical arm of the mobile robot to press a button of the elevator system ([0070] the robot identifies and pushes an elevator call button.) the mechanical arm (Fig. 9 element 512) and
2cause the motorized base to move toward a target location within the first elevator.  ([0079] When the elevator arrives, in an operation 210, the robot enters the elevator.)
Cousins does not expressly disclose but Iwama discloses to determine the doors of the first elevator are closing after being fully opened, ([0016] First, it is detected whether or not the door is open, and when the door is open, it is detected whether or not the door is closing (steps 21 and 22)) to cause the doors of the first elevator to reopen ([0018] If the landing button is pressed in step 23 [0019] If the door closing button in the car is not pressed in step 24, the control for restarting the door is executed (step 25)), wherein the state of the first elevator before presses the button indicates the doors are closing; (step 22 door is closing [0018] the landing button is pressed in step 23)
In this way, the system of Iwama includes an elevator control device for reopening elevator doors. Like Cousins, Iwama is concerned with elevators.
Therefore, from these teachings of Iwama and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Iwama to the system of  Cousins since doing so would enhance the system by reopening elevator doors that are closing to prevent passengers from missing the elevator.
Regarding claim 2, Cousins teaches The mobile robot of claim 1, wherein the controller is configured to identify the doors of the first elevator opening by detecting the doors opening using a laser sensor based at least in part on a laser beam emitted toward the first elevator.  ([0034] the laser sensors, LIDAR, 3D cameras, and color cameras collect data that can be transformed under program control to form a model of an environment and its obstructions or objects; dimensions of features such as rooms, hallways, doors, and windows; [0035] the sensors collect data that can be transformed under program control to, for example…detect opening and closing of doors [0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened)
Regarding claim 3, Cousins teaches The mobile robot of claim 1, wherein the controller is configured to identify the doors of the first elevator opening by: ([0035] the sensors collect data that can be transformed under program control to, for example…detect opening and closing of doors [0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened)
querying the semantic map associated with the environment ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.) to identify that the doors of the first elevator are opening.  ([0077] robot 102 may face an elevator and use a camera to detect whether the door is open. If robot 102 has a plurality of cameras, it may track a plurality of elevators.)
Regarding claim 5, Cousins teaches The mobile robot of claim 1 (Fig. 9 robot 102), 
Cousins does not expressly disclose but Iwama discloses wherein the button is pressed after the doors of the first elevator begin to close and before the doors of the first elevator have completely closed. ([0016] First, it is detected whether or not the door is open, and when the door is open, it is detected whether or not the door is closing (steps 21 and 22),  step 22 door is closing [0018] the landing button is pressed in step 23)
In this way, the system of Iwama includes an elevator control device for reopening elevator doors. Like Cousins, Iwama is concerned with elevators.
Therefore, from these teachings of Iwama and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Iwama to the system of  Cousins since doing so would enhance the system by reopening elevator doors that are closing to prevent passengers from missing the elevator.
Regarding claim 6, Cousins teaches The mobile robot of claim 1, wherein the controller is configured to cause the mechanical arm to press the button further by: ([0056] robot 102 executes a stored program implementing process 200 shortly after arriving at one or more elevators. [0070] the robot identifies and pushes an elevator call button.)
capturing an image of a control panel of the elevator system, the control panel comprising one or more buttons; ([0059] robot 102 may capture an image of the button panel and identify, in the image, the location of one or more buttons on the panel.)
performing image recognition on the captured image to determine pixel information associated with each of the one or more buttons based on the captured image; ([0061] robot 102 may receive a digital image depicting a button panel. The digital image may include labels indicating the locations of each button on the button panel)
select the button from the one or more buttons based on the target floor; and ([0070] the robot identifies and pushes an elevator call button.)
3responsive to selecting the button, causing the mechanical arm to move toward the button based on the pixel information associated with the selected button.  ([0070] the robot identifies and pushes an elevator call button.  the robot 102 navigates to and aligns itself in front of the button panel)
Regarding claim 7, Cousins teaches The mobile robot of claim 1, wherein the controller is configured to cause the motorized base to move toward the target location within the first elevator further by:  ([0079] When the elevator arrives, in an operation 210, the robot enters the elevator.)
causing the motorized base to move to a location outside of first elevator, wherein an interior of the first elevator is visible from the location; ([0072] after pushing the button or asking for a person to push the button, the robot waits for an elevator to arrive. In an embodiment, robot 102 navigates to a waiting for elevator pose and waits for an elevator door to open. As referred to herein, an elevator pose represents a defined region where the robot is programmed or configured to navigate to in order to wait for the next action. The defined region may be a region next to or near an elevator door. Additionally or alternatively, the robot may select an open space within the region)
identifying a fiducial tag associated with the target location within the first elevator; and ([0034] the laser sensors, LIDAR, 3D cameras, and color cameras collect data that can be transformed under program control to form a model of an environment and its obstructions or objects; dimensions of features such as rooms, hallways, doors, and windows; identification of features including staircases, elevators, doorways, signs, and fiducials; and other environment data. [0073] robot 102 determines, using one or more sensors of the robot, which elevator is answering the call and navigates to the area in front of the arriving elevator.)
responsive to identifying the fiducial tag associated with the target location, causing the motorized base to move toward the target location based on the fiducial tag.  ([0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened. For example, robot 102 may face an elevator and use a camera to detect whether the door is open. If robot 102 has a plurality of cameras, it may track a plurality of elevators [0079] When the elevator arrives, in an operation 210, the robot enters the elevator.)
Regarding claim 9, Cousins teaches A method comprising: (claim 1 A method)
interacting with an elevator system associated with a plurality of elevators, by a mobile robot, to call an elevator to a current floor on which the mobile robot is located; ([0056] robot 102 executes a stored program implementing process 200 shortly after arriving at one or more elevators. [0070] the robot identifies and pushes an elevator call button.)
identifying, by the mobile robot, doors of a first elevator of the plurality of elevators opening when the first elevator arrives at the current floor; ([0077] robot 102 may face an elevator and use a camera to detect whether the door is open. If robot 102 has a plurality of cameras, it may track a plurality of elevators.)
responsive to identifying the doors of the first elevator opening, ([0035] the sensors collect data that can be transformed under program control to, for example…detect opening and closing of doors [0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened. )
querying a semantic map associated with the environment ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.) the semantic map including information describing a state of each of the plurality of elevators ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.), wherein the semantic map is updated by a central system associated with the environment in real-time, and ([0036] the robot 102 uses the WIFI interface to wirelessly transmit signals to other wired or wireless networked devices to open doors, or call and direct an elevator. [0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map)4elevators, wherein the semantic map is updated by a central system associated with the environment in real-time, and 

causing a mechanical arm of the mobile robot to press a button of the elevator system ([0070] the robot identifies and pushes an elevator call button.) the mechanical arm (Fig. 9 element 512) and 
causing, by the mobile robot, the motorized base to move toward a target location within the first elevator.  ([0079] When the elevator arrives, in an operation 210, the robot enters the elevator.)
Cousins does not expressly disclose but Iwama discloses to determine the doors of the first elevator are closing after being fully opened, ([0016] First, it is detected whether or not the door is open, and when the door is open, it is detected whether or not the door is closing (steps 21 and 22)) to cause the doors of the first elevator to reopen, ([0018] If the landing button is pressed in step 23 [0019] If the door closing button in the car is not pressed in step 24, the control for restarting the door is executed (step 25)) wherein the state of the first elevator before presses the button indicates the doors are closing; (step 22 door is closing [0018] the landing button is pressed in step 23)
In this way, the system of Iwama includes an elevator control device for reopening elevator doors. Like Cousins, Iwama is concerned with elevators.
Therefore, from these teachings of Iwama and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Iwama to the system of  Cousins since doing so would enhance the system by reopening elevator doors that are closing to prevent passengers from missing the elevator.
Regarding claim 10, Cousins teaches The method of claim 9, wherein identifying the doors of the first elevator opening comprises: 
emitting a laser beam toward the first elevator; ([0034] the laser sensors, LIDAR, 3D cameras, and color cameras collect data that can be transformed under program control to form a model of an environment and its obstructions or objects; dimensions of features such as rooms, hallways, doors, and windows;)
detecting at least a portion of the laser beam reflected by the first elevator; and ([0035] the sensors collect data that can be transformed under program control to, for example…detect opening and closing of doors)
determining whether the elevator doors are open based on the detection.  ([0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened)
Regarding claim 11, Cousins teaches The method of claim 9, wherein identifying the doors of the first elevator opening comprises: ([0035] the sensors collect data that can be transformed under program control to, for example…detect opening and closing of doors [0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened)
querying the semantic map associated with the environment, ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.)
based on the query, determining that the doors of the first elevator are opening.  ([0077] robot 102 may face an elevator and use a camera to detect whether the door is open. If robot 102 has a plurality of cameras, it may track a plurality of elevators.)
Regarding claim 13, Cousins does not expressly disclose but Iwama discloses The method of claim 9, wherein the button is pressed after the elevator doors begin to close and before the elevator doors are completely closed. ([0016] First, it is detected whether or not the door is open, and when the door is open, it is detected whether or not the door is closing (steps 21 and 22),  step 22 door is closing [0018] the landing button is pressed in step 23) 
In this way, the system of Iwama includes an elevator control device for reopening elevator doors. Like Cousins, Iwama is concerned with elevators.
Therefore, from these teachings of Iwama and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Iwama to the system of  Cousins since doing so would enhance the system by reopening elevator doors that are closing to prevent passengers from missing the elevator.
Regarding claim 14, Cousins teaches The method of claim 9, wherein causing the mechanical arm to press the button further comprises: ([0056] robot 102 executes a stored program implementing process 200 shortly after arriving at one or more elevators. [0070] the robot identifies and pushes an elevator call button.)
5capturing an image of a control panel of the elevator system, the control panel comprising one or more buttons; ([0059] robot 102 may capture an image of the button panel and identify, in the image, the location of one or more buttons on the panel.)
performing image recognition on the captured image to determine pixel information associated with each of the one or more buttons based on the captured image; ([0061] robot 102 may receive a digital image depicting a button panel. The digital image may include labels indicating the locations of each button on the button panel)
select the button from the one or more buttons based on the target floor; and ([0070] the robot identifies and pushes an elevator call button.)
responsive to selecting the button, causing the mechanical arm to move toward the button based on the pixel information of the selected button.  ([0070] the robot identifies and pushes an elevator call button.  the robot 102 navigates to and aligns itself in front of the button panel)
Regarding claim 15, Cousins teaches The method of claim 9, wherein causing the motorized base to move toward the target location within the first elevator further comprises: ([0079] When the elevator arrives, in an operation 210, the robot enters the elevator.)
causing the motorized base to move to a location outside of first elevator, wherein an interior of the first elevator is visible from the location; ([0072] after pushing the button or asking for a person to push the button, the robot waits for an elevator to arrive. In an embodiment, robot 102 navigates to a waiting for elevator pose and waits for an elevator door to open. As referred to herein, an elevator pose represents a defined region where the robot is programmed or configured to navigate to in order to wait for the next action. The defined region may be a region next to or near an elevator door. Additionally or alternatively, the robot may select an open space within the region)
identifying a fiducial tag associated with the target location within the first elevator; and ([0034] the laser sensors, LIDAR, 3D cameras, and color cameras collect data that can be transformed under program control to form a model of an environment and its obstructions or objects; dimensions of features such as rooms, hallways, doors, and windows; identification of features including staircases, elevators, doorways, signs, and fiducials; and other environment data. [0073] robot 102 determines, using one or more sensors of the robot, which elevator is answering the call and navigates to the area in front of the arriving elevator.)
responsive to identifying the fiducial tag associated with the target location, causing the motorized base to move toward the target location.   ([0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened. For example, robot 102 may face an elevator and use a camera to detect whether the door is open. If robot 102 has a plurality of cameras, it may track a plurality of elevators [0079] When the elevator arrives, in an operation 210, the robot enters the elevator.)
Regarding claim 17, Cousins teaches A non-transitory computer readable storage medium storing computer program instructions, the instructions when executed by a processor causing the processor to: ([0104] Computer system 400 also includes a main memory 406, such as a random-access memory (RAM) or other dynamic storage device, coupled to bus 402 for storing information and instructions to be executed by processor 404)
interact with an elevator system associated with a plurality of elevators to call an elevator to a current floor on which a mobile robot is located; ([0056] robot 102 executes a stored program implementing process 200 shortly after arriving at one or more elevators. [0070] the robot identifies and pushes an elevator call button.)
identify doors of a first elevator of the plurality of elevators opening when the first elevator arrives at the current floor; ([0077] robot 102 may face an elevator and use a camera to detect whether the door is open. If robot 102 has a plurality of cameras, it may track a plurality of elevators.)
6responsive to identifying the doors of the first elevator opening, ([0035] the sensors collect data that can be transformed under program control to, for example…detect opening and closing of doors [0077] robot 102 uses one or more sensors of the robot to determine whether the elevator door has opened. )
query a semantic map associated with the environment ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.) the semantic map including information describing a state of each of the plurality of elevators ([0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map.), wherein the semantic map is updated by a central system associated with the environment in real-time, and ([0036] the robot 102 uses the WIFI interface to wirelessly transmit signals to other wired or wireless networked devices to open doors, or call and direct an elevator. [0040] the robot port computer 104 or host computer may upload data to the robot 102 including, for example, software updates, map or facility updates, and data used to identify building-specific features such as doors [0101] the robot-generated map may comprise data associating a plurality of map features with respective location information. Other example maps may include object semantic maps and free space maps. The techniques described herein are not limited to any particular type of robot-generated map)
cause a mechanical arm of the mobile robot to press a button of the elevator system ([0070] the robot identifies and pushes an elevator call button.) the mechanical arm (Fig. 9 element 512) and 
cause a motorized base of the mobile robot to move toward a target location within the first elevator.  ([0079] When the elevator arrives, in an operation 210, the robot enters the elevator.)
Cousins does not expressly disclose but Iwama discloses to determine the doors of the first elevator are closing after being fully opened, ([0016] First, it is detected whether or not the door is open, and when the door is open, it is detected whether or not the door is closing (steps 21 and 22)) to cause the doors of the first elevator to reopen, ([0018] If the landing button is pressed in step 23 [0019] If the door closing button in the car is not pressed in step 24, the control for restarting the door is executed (step 25)) wherein the state of the first elevator before presses the button indicates the doors are closing; (step 22 door is closing [0018] the landing button is pressed in step 23)
In this way, the system of Iwama includes an elevator control device for reopening elevator doors. Like Cousins, Iwama is concerned with elevators.
Therefore, from these teachings of Iwama and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Iwama to the system of  Cousins since doing so would enhance the system by reopening elevator doors that are closing to prevent passengers from missing the elevator.
Regarding claim 19, Cousins does not expressly disclose but Iwama discloses The non-transitory computer-readable storage medium of claim 17, wherein the button is pressed after the doors of the first elevator begin to close and before the doors of the first elevator have completely closed.  ([0016] First, it is detected whether or not the door is open, and when the door is open, it is detected whether or not the door is closing (steps 21 and 22),  step 22 door is closing [0018] the landing button is pressed in step 23)
In this way, the system of Iwama includes an elevator control device for reopening elevator doors. Like Cousins, Iwama is concerned with elevators.
Therefore, from these teachings of Iwama and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Iwama to the system of  Cousins since doing so would enhance the system by reopening elevator doors that are closing to prevent passengers from missing the elevator.
Regarding claim 20, Cousins teaches The non-transitory computer-readable storage medium of claim 17, wherein the instructions to cause the mechanical arm to press the button further comprises instructions to: ([0056] robot 102 executes a stored program implementing process 200 shortly after arriving at one or more elevators. [0070] the robot identifies and pushes an elevator call button.)
capture an image of a control panel of the elevator system, the control panel comprising one or more buttons; ([0059] robot 102 may capture an image of the button panel and identify, in the image, the location of one or more buttons on the panel.)7
perform image recognition on the captured image to determine pixel information associated with each of the one or more buttons based on the captured image; ([0061] robot 102 may receive a digital image depicting a button panel. The digital image may include labels indicating the locations of each button on the button panel)

perform image recognition on the captured image to determine pixel information associated with each of the one or more buttons based on the captured image; 
select the button from the one or more buttons based on the target floor; and ([0070] the robot identifies and pushes an elevator call button.)
responsive to selecting the button, cause the mechanical arm to move toward the button based on the pixel information associated with the selected button. ([0070] the robot identifies and pushes an elevator call button.  the robot 102 navigates to and aligns itself in front of the button panel)
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable Cousins (US 20200398436 A1) in view of Iwama (JPH 05319749 A) in further view of Vilup (US 20220063108 A1)
Regarding claim 8, Cousins teaches The mobile robot of claim 1, and further comprising configuring the mobile robot to operate in an autonomous mode after the mobile robot enters the first elevator.  ([0002] The present disclosure relates to mobile digital computer-controlled robots that autonomously interact with elevator controls. Fig. 2 210 enter elevator)
Cousins does not expressly disclose but Vilup discloses wherein the mobile robot is remotely operated by a remote operator ([0026] The service robot may…be instructed by an outside server and/or a remote operator.), 
In this way, the system of Vilup includes assisting mobile robots. Like Cousins, Vilup is concerned with autonomous robots.
Therefore, from these teachings of Vilup and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Vilup to the system of  Cousins since doing so would enhance the system by providing an improved and reliable way of assisting mobile robots with their operations.
Regarding claim 16, Cousins teaches The method of claim 9, wherein while causing the motorized base to move the mobile robot toward the target location  ([0002] The present disclosure relates to mobile digital computer-controlled robots that autonomously interact with elevator controls. Fig. 2 210 enter elevator), 
Cousins does not expressly disclose but Vilup discloses disabling control functions of remote operators.  ([0026] The service robot may…be instructed by an outside server and/or a remote operator.), 
In this way, the system of Vilup includes assisting mobile robots. Like Cousins, Vilup is concerned with autonomous robots.
Therefore, from these teachings of Vilup and Cousins, one of ordinary skill in the art at the time the filing was made would have found it obvious to apply the teachings of Vilup to the system of  Cousins since doing so would enhance the system by providing an improved and reliable way of assisting mobile robots with their operations.
Response to Arguments
Applicant's arguments filed 3/28/2022 have been fully considered as follows:
Applicant argues that the 35 USC 103 rejection for claim 1 should not be maintained in view of “Baeg does not disclose that the semantic map provides the state of the normal door to the robot (e.g., normal door is open). Rather, Baeg's semantic map provides the door type so the robot won't confuse the normal door with an automatic door, mistakenly waiting for the normal door to open automatically. Thus, Baeg does not disclose the claimed "query a semantic map... including information describing a state of each of the plurality of elevators." However, in view of the amendments a new ground of rejection is above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH TRAN whose telephone number is (313)446-6642. The examiner can normally be reached 7:30am-4:30pm M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571) 272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.A.T./Examiner, Art Unit 3664                                                                                                                                                                                                        

/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664